Curia, per

Johnston, Cii.
In affirming the decree in this case it is not to be understood that the Court is committed to any opinion upon the subject of Henson’s being concluded by the terms upon which the property was sent home to him, if those terms were not brought to his knowledge. Upon this subject the Chancellor states in his decree there is a diversity of opinion in this Court. But this Court concurs with him in the opinion, that this case does not depend on that point.
The slaves were well conveyed by Martin Kinard to the trustee, before they were delivered to Mrs. Henson, the cestui que trust: and Martin Kinard had no longer any ability to make an absolute gift of them, if he had so intended.
As to the statute of limitations, set up in one of the grounds of appeal: it would be extraordinary to regard the possession of Henson during the life of Mrs. Henson, the cestui que trust, in strict conformity to the trusts of the deed, as adverse to the title of the trustee; or, if, (as has been argued,) every *379husband, under similar circumstances, must be regarded as holding for himself, unless notice of the trusts can be fixed upon him. Such a doctrine would speedily extinguish all trust estates.
It is ordered, that the decree be affirmed, and the appeal dismissed.
The whole Court concurred.

Decree affirmed.